Exhibit 10.32

 

AMENDMENT TO
TERM CREDIT AGREEMENT

THIS AMENDMENT TO TERM CREDIT AGREEMENT (this “Amendment”) is made and entered
into as of October 26, 2005 by and among STONEPATH HOLDINGS (HONG KONG) LIMITED
a company incorporated under the laws of Hong Kong (“Borrower”), HONG KONG
LEAGUE CENTRAL CREDIT UNION, in its capacity as a lender hereunder (“Lender”)
and SBI ADVISORS, LLC, a California limited liability company, in its capacity
as agent for Lender (“Agent”), with reference to the following:


WITNESSETH:


WHEREAS, LENDER, AGENT, AND BORROWER ARE PARTIES TO THE TERM CREDIT AGREEMENT
DATED OCTOBER 27, 2004 (THE “INITIAL TERM CREDIT AGREEMENT”) PURSUANT TO WHICH
LENDER AGREED TO MAKE TERM LOANS TO BORROWER IN AN AGGREGATE AMOUNT NOT TO
EXCEED $10 MILLION, OF WHICH THE AGGREGATE PRINCIPAL AMOUNT OF $5,000,000 IS
OUTSTANDING; AND


WHEREAS, PURSUANT TO THE TERMS OF AN EXCHANGE AGREEMENT DATED THE DATE HEREOF
(THE “EXCHANGE AGREEMENT”) BY AND AMONG LENDER, AGENT, BORROWER AND STONEPATH
GROUP, INC. (“GROUP”) HAVE AGREED TO (I) EXCHANGE $3,000,000 OF THE PRINCIPAL
AMOUNT OUTSTANDING UNDER THE INITIAL TERM CREDIT AGREEMENT FOR NEWLY ISSUED
PREFERRED SHARES OF BORROWER WHICH ARE EXCHANGEABLE FOR SHARES OF COMMON STOCK
OF GROUP, (II) EXTEND THE DATE FOR THE REPAYMENT OF $1,000,000 OF THE REMAINING
$2,000,000 PRINCIPAL AMOUNT OUTSTANDING UNDER THE INITIAL TERM CREDIT AGREEMENT,
(III) TERMINATE THE SECURITY AGREEMENTS AND THE SECURITY INTERESTS CREATED
THEREBY, AND (IV) HAVE GROUP ISSUE TO LENDER A WARRANT TO PURCHASE SHARES OF
GROUP’S COMMON STOCK; AND

 

WHEREAS, the parties have agreed to amend the Initial Term Credit Agreement to
give effect to these transactions.


NOW, THEREFORE, IN CONSIDERATION OF THE MUTUAL COVENANTS AND AGREEMENTS
CONTAINED HEREIN, AND FOR OTHER GOOD AND VALUABLE CONSIDERATION, THE DELIVERY,
RECEIPT, AND SUFFICIENCY OF WHICH ARE HEREBY ACKNOWLEDGED, THE PARTIES HEREBY
AGREE TO AMEND THE INITIAL TERM CREDIT AGREEMENT AS FOLLOWS:

1.             Defined Terms. Capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such terms in the Initial Term
Credit Agreement.

2.             Amendments.

(a)           Definitions. The definitions “Advance Request,” “Collateral,”
“Lien,” “Permitted Lien,” and “Secured Obligations” are hereby deleted from
Section 1 of the Initial Term Credit Agreement. The definition of “Maturity
Date” is hereby replaced with the following definition:

“‘Maturity Dates’ has the meaning set forth in SECTION 2(B).”

(b)           Term Loan Advances. Section 2(a) of the Initial Term Credit
Agreement is revised to read in its entirety as follows:

“Term Loan Advances. Lender has made term loans to Borrower in the aggregate
principal amount of Five Million Dollars ($5,000,000) (the “Term Loans”).
Contemporaneously with the execution and delivery of the Amendment to Term
Credit Agreement, Lender has exchanged Three Million Dollars ($3,000,000) of the
outstanding principal amount of the Term Loans for preferred shares of Borrower,
thereby reducing the remaining principal amount of the Term Loans to Two Million
Dollars ($2,000,000). The Term Loans may be repaid at any time prior to the
Maturity Dates without premium or penalty, but may not be reborrowed once
repaid. No further Term Loans shall be advanced by Lender.”

(c)           Term.      Section 2(b) of the Initial Term Credit Agreement is
revised to read in its entirety as follows:

--------------------------------------------------------------------------------


“Term. One Million Dollars ($1,000,000) in outstanding principal amount of the
Term Loans, and accrued but unpaid interest on such principal amount shall,
subject to Section 2(c) below, be payable on November 4, 2005 (the “First
Maturity Date”). All remaining unpaid principal and accrued, but unpaid interest
of the Term Loans and other amounts payable hereunder shall, subject to Section
2(c) below, be payable in full on November 4, 2007 (the “Second Maturity Date”
and collectively with the First Maturity Date, the “Maturity Dates”).”

(d)           Interest Rate.  The Interest Rate in Section 2(c) of the Initial
Term Credit Agreement is revised from “fifteen percent (15%)” to “twelve percent
(12%).”

(e)           Events of Default. Section 8(c) of the Initial Term Credit
Agreement is revised to read in its entirety as follows: “[INTENTIONALLY
OMITTED].”

(f)            Notices. The address for Borrower in Section 11(c) of the Initial
Term Credit Agreement is hereby revised to read as follows:

 

If to Borrower:

Stonepath Holdings (Hong Kong) Limited

 

Unit 2602, 26th Floor, Miramar Tower

 

132 Nathan Road, Tsimshatsui, Kowloon,

 

Hong Kong

 

 

 

with copies to:

Stonepath Group, Inc.

 

World Trade Center

 

2200 Alaskan Way, Suite 200

 

Seattle, Washington 98121

 

Attention: Mr. Robert Arovas, President

 

Telecopier No.: 206-336-5401

 

 

 

and

 

 

 

 

Brian S. North, Esquire

 

Buchanan Ingersoll PC

 

1835 Market Street, 14th Floor

 

Philadelphia, PA 19103

 

Telecopier No. (215) 665-8760

3.             Termination of Security Agreements; Release of Collateral.  All
Security Agreements, including, without limitation, the Floating Charge Over
Accounts Receivables dated October 27, 2004 between Stonepath Logistics (Hong
Kong) Limited, Lender, and Agent, the Floating Charge Over Accounts Recievables
dated October 27, 2004 between G Link Express Logistics (Singapore) Pte.Ltd,
Lender and Agent, and the Floating Charge Over Accounts Recievables dated
October 27, 2004 between Planet Logistics Express (Singapore) Pte Ltd., Lender,
and Agent are hereby terminated.  Lender and Agent hereby release any and all
security interests, liens, charges, and other interests they have in any
collateral, whether granted under the Security Agreements or otherwise, and
agree to take all such action as may be reasonably requested by Borrower to
terminate such security interests, liens, charges, and other interests of
record.

 

                4.             Ratification  of Initial Term Credit Agreement. 
Except as expressly set forth herein, all of the terms and conditions of the
Initial Term Credit Agreement are hereby ratified and confirmed and continue
unchanged and in full force and effect. All references to the Term Credit
Agreement shall mean the Term Credit Agreement as modified by this Amendment. No
modification hereof shall be binding or enforceable unless in writing and signed
by the party against whom enforcement is sought.

 

                5.             Counterparts; Facsimile Signatures.  This
Amendment may be executed in two or more counterparts, each of which shall be
deemed an original but all of which together shall constitute one and the same
instrument. Facsimile signatures to this Agreement shall be deemed to be
original signatures.

 

2

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto do execute this Agreement as of the date
first above written.

 

 

STONEPATH HOLDINGS

 

(HONG KONG) LIMITED

 

 

 

 

By:

Robert Arovas

 

Name:

Robert Arovas

 

Its:

Director

 

[signatures continued on next page]

 

3

--------------------------------------------------------------------------------


 

 

SBI ADVISORS, LLC, solely in its capacity as Agent

 

 

 

 

By:

Shelly Singhal

 

Name:

Shelly Singhal

 

Its:

Manager

 

 

 

 

 

 

 

HONG KONG LEAGUE CENTRAL CREDIT UNION

 

 

 

 

By:

Shelly Singhal

 

Name:

Shelly Singhal

 

Its:

Agent

4

--------------------------------------------------------------------------------

 